                       I THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 NO . 5:19-cv-79-BO

CAESAR MA IGAUL T,                             )
                                               )
               Plaintiff,                      )
V.                                             )                     ORDER
                                               )
STATE OF NORTH CAROLINA, et al. ,              )
                                               )
               Defendant.                      )
- - - - - - - - - - -- --                  -   )


       This matter is before the Court on the Memorandum and Recommendation ("M&R") of

United States Magistrate Judge Kimberly Swank. [DE 7]. For the following reasons, the Court

ADOPTS the M&R and DISMISSES plaintiffs claims.

                                         BACKGROUND

       Plaintiff brings this action against the State of   orth Carolina, a defense contractor, and

numerous federal and state governmental agencies seeking injunctive relief and damages resulting

from their alleged disclosure of classified information and false claims. Plaintiff purports to bring

claims for (i) disclosure of classified information in violation of 18 U.S.C. § 798 ; (ii) gathering,

transmitting, or losing defense information in violation of 18 U.S.C. § 793 ; (iii) computer trespass

in violation of 18 U.S.C. § 1030; (iv) violation of the False Claims Act, 31 U.S .C. § 3729 et seq.;

and (v) violation of 32 C.F.R. § 2001.48 , a regulation promulgated by the Information Security

Oversight Office , National Archives and Records Administration, concerning the loss, possible

compromise, or unauthorized disclosure of classified information. Plaintiff also appears to request

review of a tort claim filed with the North Carolina Industrial Commission.
       On December 18, 2019, Magistrate Judge Swank recommended that plaintiffs claims be

dismissed pursuant to 28 U.S .C. § 1915(e)(2)(B) as frivolous or for fai lure to state a claim upon

which relief can be granted. Plaintiff filed an objection to the M&R.

                                           DISCUSSION

       A district court is required to review an M&R de nova if the plaintiff specifically objects

to it or in cases of clear error. 28 U.S.C . § 636(b)(l); Thomas v. Arn, 474 U.S. 140, 149- 50 (1985).

The district court is only required to make a de nova determination of those specific findings to

which the plaintiff has actually objected. See Camby v. Davis , 718 F.2d 198 , 200 (4th Cir. 1983).

Here, plaintiff has filed a rambling objection to the Magistrate Judge ' s M&R that seems to interpret

the M&R as objections filed by defendants. Defendants have not yet appeared in the case.

       The only specific objection the Court can glean from plaintiffs filing is that he takes issue

with the Magistrate Judge ' s FCA analysis, specifically, the M&R ' s reference to Rule 9(b)'s

pleading standards. Reviewing plaintiffs complaint de nova, it is clear he has failed to state an

FCA claim. Plaintiffs passing reference to a defense contractor' s billing for work that was

unnecessary or not performed has no supporting factual detail and is insufficient under Rule 8,

much less the heightened pleading standards of Rule 9.

       Finding no other specific objections to the findings of the M&R, the Court considers

whether the M&R is "clearly erroneous or contrary to law." 28 U.S.C. § 636(b)(l)(A). The Court

finds no clear error in the Magistrate Judge ' s decision, and therefore adopts the M&R.

                                          CONCLUSION

        For the foregoing reasons, the Court ADOPTS the Magistrate Judge ' s recommendations

[DE 7] and DISMISSES plaintiffs claims as frivolous and for failure to state a claim. The Clerk

is DIRECTED to close the case.



                                                  2
                       ___,
SO ORDERED, this _ _<$_ day of March, 2020.




                                   3
